UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7404


TREVOR MOHAMMED,

                     Plaintiff - Appellant,

              v.

KENNETH BEAVER; RONDAL PRESTON TOWNSEND, a/k/a Rondal
Townsend; PAMELA CHAPMAN; RENEE HARRIS; CHRISTINE FOX, f/k/a C.
Fox; DUSTIN GOINS; BRENT SNUFFER; DORA PLUMMER; KENNETH
LASSITER; ERIC HOOKS,

                     Defendants - Appellees.



Appeal from the United States District Court for the Western District of North Carolina, at
Statesville. Martin K. Reidinger, Chief District Judge. (5:18-cv-00165-MR)


Submitted: March 29, 2022                                         Decided: March 31, 2022


Before HARRIS, QUATTLEBAUM, and HEYTENS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Trevor Mohammed, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Trevor Mohammed appeals the district court’s order denying his motion for partial

summary judgment and granting Defendants summary judgment in Mohammed’s 42

U.S.C. § 1983 action, as well as the court’s order denying Mohammed’s Fed. R. Civ. P.

59(e) motion. We have reviewed the record and find no reversible error. Accordingly, we

affirm the district court’s orders. See Mohammed v. Beaver, No. 5:18-cv-00165-MR

(W.D.N.C. March 25, 2021; Sept. 7, 2021). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2